                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION


 DONALD ANDERSON,                                                   CASE NO.: 8:18-CV-00901-MSS-AAS

        Plaintiffs,

 v.

 THADDEUS MICHAEL BULLARD SR.
 AKA TITUS O'NEIL AND WORLD
 WRESTLING ENTERTAINMENT, INC.,

      Defendants.
 _______________________________/

                            MOTION FOR SUBSTITUTION OF COUNSEL

       Defendant World Wrestling Entertainment (“WWE”), requests that the Court

substitute Daniel A. Shaprio, Esquire and Dorice Voecks, Esquire as counsel of record in

place of Christopher Donegan, Esquire and Justin T. Saar, Esquire. Attorneys Donegan

and Saar have changed law firms and practices, and WWE wishes for its representation

to remain at his former firm and continue with attorneys Shapiro and Voecks.

       Undersigned counsels certify that WWE provided express agreement and consent

to this substitution.

       Pursuant to Local Rule 3.01(g), opposing counsel has no objections to this

substitution.

                                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of April, 2019, a true and correct copy

of the foregoing was filed with the United State District Court Middle District of Florida

Tampa Division, which will send an automatic e-mail message to the following parties
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
                                                                                CASE NO.: 8:18-cv-3089-T-33AAS


registered with the e-Filing Portal system: Derek L. Metts, Esq., Metts Legal, P.A.,

derek.metts@mettslegal.com, 320 Maitland Avenue, Altamonte Springs, FL 32701, (321)

422-0430/(321) 422-0499 (F), Attorney for Plaintiff, Donald Anderson and Mario E.

Torres, Esq., Torres Benet, eservice@torresbenet.com, 5308 Van Dyke Road, Lutz, FL

33558, (813) 963-7770, Attorney for Defendant, Thaddeus Michael Bullard.


                                                     COLE, SCOTT & KISSANE, P.A.
                                                     Counsel for Defendant, GEICO GENERAL
                                                     INSURANCE COMPANY
                                                     4301 West Boy Scout Boulevard
                                                     Suite 400
                                                     Tampa, Florida 33607
                                                     Telephone (813) 864-9316
                                                     Facsimile (813) 286-2900
                                                     Primary e-mail: daniel.shapiro@csklegal.com
                                                     Secondary e-mail: dorice.voecks@csklegal.com
                                                     Alternate e-mail: keila.cruzcorrea@csklegal.com


                                             By: /s/ Daniel Shaprio
                                                 Daniel A. Shapiro
                                                 Florida Bar No.: 965960
                                                 Dorice R. Voecks
                                                 Florida Bar No.: 117991

2138.0151-00




                                                                2
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
